Title: From James Madison to Thomas Jefferson, 4 July 1809
From: Madison, James
To: Jefferson, Thomas


Dear Sir
July 4. 1809
The inclosed letter accompanied the skin of an Animal, not named by the writer, which belongs to the Region of the Rocky Mountains. The bundle being too large for the Mail, I shall forward it by some other oppy; perhaps as far as Orange, by a waggon I shall soon have on the return thither.
You will have seen that a re-nomination of J. Q. A. for Russia, has succeeded with the Senate. In framing his Credence, it will be proper to adapt it to that given to Mr Short, which deviated from the beaten form; and it appears that the original in that case passed on to Mr. Short, without being opened at the Office of State. No copy therefore exists but the one retained by yourself. Will you be so good as to lend me that, sending it to Orange Ct. House to await my arrival there; which will probably be at an early day next week. We continue without news from Europe later than the rumour from Holland of a defeat of the Austrians. Yrs. truly & respectfully
James Madison
